                                         Case 3:18-cv-04954-CRB Document 190 Filed 02/18/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    ELIZABETH A. BALLY,                          Case No. 18-cv-04954-CRB
                                   9                 Plaintiff,
                                                                                     ORDER APPROVING PARTIES'
                                  10           v.                                    STIPULATION REQUESTING
                                                                                     EXTENSION ON PAGE LIMITS FOR
                                  11    STATE FARM LIFE INSURANCE                    BRIEFING ON STATE FARM’S
                                        COMPANY,                                     MOTION FOR SUMMARY JUDGMENT
                                  12
Northern District of California




                                                     Defendant.
 United States District Court




                                                                                     Trial Date: May 3, 2021
                                  13
                                             The Court has read and considered the Parties’ Stipulation and [Proposed] Order
                                  14
                                       Requesting Extension of Page Limits for Briefing on State Farm’s Motion for Summary
                                  15
                                       Judgment, filed on February 18, 2021, (“Stipulation”) by State Farm Life Insurance
                                  16
                                       Company.
                                  17
                                             For the reasons stated in the Stipulation and for good cause shown, the Court hereby
                                  18
                                       APPROVES the Stipulation.
                                  19
                                             PURSUANT TO STIPULATION IT IS SO ORDERED.
                                  20

                                  21
                                             Dated: February 18, 2021.
                                  22                                                  CHARLES R. BREYER
                                                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
